PER CURIAM.
This is a motion for an appeal from a judgment of the Jefferson Circuit Court, B. H. Farnsley, Judge, allowing appellee to recover $2,000 upon life insurance policies.
The question presented is, who is entitled to the proceeds of these policies, the insured’s heir or the named beneficiary, who at the time of insured’s death was his divorced wife.
We have previously decided this question in Warren v. Spurlock’s Adm’r, 292 Ky. 668, 167 S.W.2d 858, where we held the heir is the proper party to receive the proceeds of the policy in circumstances similar to *14those presented by this record. As we think the Warren decision is sound, we are not disposed to disturb it.
It is provided in KRS 304.688 that the insurer is discharged from further liability if it pays the named beneficiary, after proper claim is made and before it receives notice of any other claim. Here, the beneficiary filed a copy of her divorce decree with her claim. This was sufficient to put the insurer upon notice that the insured’s heir “claims to be entitled” to the proceeds of these policies, since the decree recited each party was to return to the other all property acquired by or through the other by virtue of the marriage.
The motion for appeal is overruled and the judgment is affirmed.